Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 20 is numbered twice.  The first claim 20 is proper, the second claim 20 shows canceled and needs to be removed.  

Reasons for Allowance
	Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
The prior art by Flaherty et al. Publication No. 2012/0019971 discloses a shorting cap [Fig. 5, 100] apparatus for providing a shorting connection from a mains power input connection of a lighting system [Fig. 3, lamp] to a load of the lighting system, the shorting cap apparatus comprising: a housing [Fig. 5, 110]; one or more circuit boards [Fig. 5, circuit board 115] housed by the housing; a connector [Fig. 5, 150] accessible from an exterior of the housing, the connector including a set of connector elements sized and shaped to interface with corresponding connector elements of a connector of the lighting system, the set of connector elements including at least a first connector element, a second connector element, and a third connector element [Fig. 5, 
However, the prior art does not disclose that the inrush current protection circuitry including a first electrical path between the first connector element and the third connector element, a second electrical path in parallel with the first electrical path between the first connector element and the third connector element, and a delay sub-circuit, wherein the inrush current protection circuitry: at a first time at which the inrush protection circuitry begins receiving power via the first connector element and the second connector element, operates in a first mode in which power is supplied to the third connector element through the first electrical path and not the second electrical path, and in which power is supplied to the delay sub-circuit from the first connector element and the second connector element; and at a second time after the first time, as a result of the delay sub-circuit achieving a defined condition, operates in a second mode in which power is supplied from the first connector element to the third connector element through the second electrical path. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 13: The prior art does not disclose that the inrush protection circuitry including: a first set of resistors that forms a first electrical path between the first node and the second node;
one or more switches connected between the first node and the second node in parallel with the first set of resistors, the one or more switches collectively operable to transition between a first state and a second state, the first state in which the one or 
	The following is an examiner’s statement of reasons for allowance of claim 20: The prior art does not disclose that the inrush current protection circuitry including: a first set of resistors that forms a first electrical path between the first node and the second node; one or more switches connected between the first node and the second node in parallel with the first set of resistors, the one or more switches collectively operable to transition between a first state and a second state, the first state in which the one or more switches do not supply power received at the first node to the second node, and the second state in which the one or more switches establish a second path to supply power received at the first node to the second node; and a delay sub-circuit that causes the one or more switches to transition from the first state to the second state after expiration of a period of time beginning at a first time at which the shorting cap apparatus begins to receive power from an external source. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836